Citation Nr: 1644257	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to an initial compensable evaluation for pseudo folliculitis barbae disability. 

3.  Entitlement to an initial compensable evaluation for allergic rhinitis disability. 

4.  Entitlement to an initial evaluation in excess of 60 percent for genital herpes disability.

5.  Entitlement to an effective date prior to April 30, 2007 for award of service connection for pseudo folliculitis barbae disability. 

6.  Entitlement to an effective date prior to April 30, 2007 for award of service connection for allergic rhinitis disability. 

7.  Entitlement to an effective date prior to April 30, 2007 for award of service connection for genital herpes disability.

ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1980 to November 2000. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from April 2008 and August 2013 rating decisions by the Department of Veterans Affairs Regional Office located in Roanoke, Virginia (RO).  

In pertinent part of the April 2008 rating decision, the RO denied the claim for service connection for an eye disorder, and in the August 2013 rating decision, the RO awarded service connection for allergic rhinitis, PFB, and genital herpes, and assigned each a noncompensable evaluation, effective from April 30, 2007.  The Veteran appealed the denial of his service connection claim as well as the initial assigned evaluations and effective dates.  

In December 2013, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) to provide the Veteran with a VA examination to determine the nature and etiology of his claimed eye disorder and to provide the Veteran with a statement of the case (SOC) on the issues involving increased ratings and earlier effective dates.  Notably, the Veteran submitted a timely substantive appeal following the issuance of a March 2016 SOC on the issues of increased ratings and earlier effective dates, and the matters are now on appeal.  

In a November 2015 rating decision, the AMC assigned a single 60 percent evaluation, effective from April 30, 3007, for skin disability to include both PFB and genital herpes.  As explained below, the Board finds that it is more appropriate for these service-connected skin disabilities to be evaluated separately, despite both being rated based on the criteria under Diagnostic Code 7806, 38 C.F.R. § 4.118 (2002, 2008, and 2015).  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that additional evidence was submitted after the March 2016 supplemental statement of the case (SSOC) without waiver from the Veteran. However, the Board notes that this evidence is duplicative of evidence already associated with the claims file prior to March 2016.  Thus, neither a waiver for this evidence nor is the initial consideration of this evidence is not necessary.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the Veteran's myopia was subjected to a superimposed injury which created additional disability.

2.  The Veteran's disability due to allergic rhinitis is not manifested by any polyps or any blockage of one or both nasal passages. 

3.  Throughout the entire pendency of the appeal, the Veteran's disability due pseudo folliculitis barbae disability affects more than 5 percent but less than 20 percent of the total area and exposed body area, without the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

4.  The Veteran's disability due to genital herpes requires control with constant oral cortisone therapy and has been assigned a 60 percent rating, which is the maximum rating authorized under Diagnostic Code 7806; the disability has not been manifested by disfigurement of the head, face or neck.

5.  On April 30, 2007, VA received the Veteran's claims of entitlement to service connection for allergic rhinitis, pseudo folliculitis barbae, and genital herpes, and they were continuously adjudicated thereafter.  

6.  In an August 2013 rating decision, the RO awarded effective dates of April 30, 2007 for grant of service connection for allergic rhinitis, pseudo folliculitis barbae, and genital herpes.
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an eye disorder, identified as myopia, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015); VAOPGCPREC 82-90 (July 18, 1990).

2.  The criteria for entitlement to an initial compensable evaluation for allergic rhinitis disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6522 (2015).

3.  The criteria for entitlement to an initial evaluation of 10 percent, and not higher, for pseudo folliculitis barbae disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7806, 7813 (2008 and 2015).

4.  The criteria for entitlement to an initial evaluation in excess of 60 percent for genital herpes disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7899-7806 (2008 and 2015).

5.  The criteria for an effective date prior to April 30, 2007, for the grant of service connection for allergic rhinitis disability, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §3.400 (2015).

6.  The criteria for an effective date prior to April 30, 2007, for the grant of service connection for pseudo folliculitis barbae disability, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §3.400 (2015).

7.  The criteria for an effective date prior to April 30, 2007, for the grant of service connection for genital herpes disability, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the service connection claim, given the favorable determination to award service connection for disability due to myopia, no further discussion of the duty to notify and assist is necessary.

The Veteran's disagreement with the initial evaluations and assigned effective dates arises from an appeal following the grants of service connection for allergic rhinitis, pseudo folliculitis barbae, and genital herpes also does not require discussion of duty to notify as any defect in notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.15. 

In this case, the available records include service treatment records, post-service VA and private treatment records, as well as the Veteran's lay statement.  In addition, VA has provided the Veteran with VA examinations in August 2013 and December 2015.  The examination reports show that the VA examiners reviewed the claims folder as well as recorded the Veteran's reported history and findings from clinical evaluation.  The Board finds that the VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that there has compliance with the terms of the December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

2.  Service Connection 

The Veteran contends that service connection for an eye disorder is warranted because he started having vision problems during service.  He believes that he has current eye disorder that is result of his period of service. 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

While the Veteran has not asserted that he sustain direct trauma to his eye, he does complain that he sustained bilateral eye injury from straining his eyes while he performed his duties as a signal intelligence analysis.  The Veteran asserts that as a signal intelligence analysis, he spent 8 to 10 hours a day working in a dark room viewing reconnaissance film through a signal magnifying eye-piece as well as working on computer screens.  See September 2009 statement in support of claim.  

A review of the Veteran's service treatment records show he complained of impaired vision during his period of service and his visual acuity decreased during his period of service from 20/20 uncorrected, bilaterally, to 20/100, uncorrected, bilaterally.  Also, a March 1988 service eye consultation report shows that the Veteran presented with complaints of occasional eye tearing and difficulty seeing at night.  He had a normal eye examination, but the examining service physician felt that his complaints were secondary to his job demands.  The Veteran subsequently required eye-glass prescription to correct his vision.

Service treatment records and post-service treatment records show that the Veteran has been diagnosed with myopia.  See December 1997 service treatment record, an April 2005 private treatment record, the report of a December 2015 VA eye examination, and a December 2015 private eye examination report. 

The Board notes that myopia is a refractive error also called nearsightedness.  See Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994).  Refractive errors of the eyes are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303 (c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service- connected.  Id.  

In this regard, the Veteran's myopia is not subject to service connection and compensation under VA regulations unless the Veteran is found to have additional disability a result of a superimposed injury or disease to his myopia during service.  38 C.F.R. §§ 3.303 (c), 4.9 (refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes). 

The Board finds that the evidence is in relative equipoise with respect to whether the Veteran sustained the superimposed bilateral eye injury which worsened his myopia during service.  The Veteran has provided competent lay evidence that he sustained bilateral eye injury due to eye straining and working in dimly light areas as a result of performing his duties as intelligence analysis.  Notably, his service treatment records confirm that he sustained injury to his eyes due to the demands of his job.  

In regards to the question of worsening of myopia during service, the Veteran reported that his vision worsened during active service and service treatment records note the presence of refractive error during service and demonstrate that the severity of the refractive error increased, which is evidence of worsening of his myopia during service as a result of the established superimposed injury.  See 38 C.F.R. §§ 3.303 (c), 4.9.  The Board finds to be there is evidence of superimposed injury that permanently worsened the Veteran's myopia during his period of service.

In addition, the record contains the report of a December 2015 VA medical opinion, in which the VA examiner concluded that the Veteran developed progressive myopia due to bilateral eye strain as a result of near work from performing his service duties.  The VA examiner further stated that the medical literature supported the conclusion that increase in myopia can result from near work.  

There is no medical opinion to the contrary. 

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for eye disorder, identified as myopia, is warranted based on aggravated by a superimposed injury during service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (c), (d), 4.9.

3.  Increased Rating 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Allergic Rhinitis Disability 

The Veteran seeks a compensable evaluation for his disability due to allergic rhinitis.  His disability is currently rated as noncompensable under Diagnostic Code 6522.  38 C.F.R. § 4.97 (2015). 

Under Diagnostic Code 6522, allergic or vasomotor rhinitis warrants a 10 percent rating when there are no polys, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps.  38 C.F.R. § 4.97. 

A review of the Veteran's service treatment records show he was treated for allergies during his period of service.  Post-service treatment records continue to show treatment for allergies that were manifested by runny nose and nasal congestion. 

In August 2013, the Veteran was afforded a VA examination in conjunction with his claim.  The examination report shows that the Veteran complained of ongoing nasal congestion.  He used both over the counter and prescription medication to treat his symptoms.  On examination, his nose was evaluated as normal.  There was no evidence of 50 percent nasal obstruction on both sides or complete nasal obstruction on one side, or evidence of polyps in the nose.  The diagnosis was allergic rhinitis.

The report of the most recent VA examination in December 2015 contains similar findings.  It was noted that he had a history of nasal congestion which had been treated with nasal spray.   The Veteran denied any episodes of non-capacitation due to his allergic rhinitis.  The examiner stated that the Veteran's allergic rhinitis impacted the Veteran's ability to work as he was required to take time off during outbreaks. 

The Board finds that the preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable evaluation for allergic rhinitis under Diagnostic Code 6522.  See 38 C.F.R. § 4.97.  At no time during the pendency of this claim is there evidence of 50 percent obstruction of the nasal passage on both sides, complete obstruction of the nasal passages on one side, or nasal polyps.  As such, there is no basis upon which to assign a compensable evaluation in this case.  See Id. 

The Board recognizes that the Veteran believes he is entitled to a compensable evaluation in this case.  However, there is again no medical or lay evidence demonstrating that the Veteran meets the requisite diagnostic criteria for a compensable rating.  The Veteran has not provided any medical evidence that supports the assignment of a compensable evaluation for his allergic rhinitis.  Both VA examiners of record examined the Veteran and concluded that there was less than 50 percent obstruction on both sides and there is no evidence of nasal polyps.  As such, the Veteran's lay assertions do not support a higher schedular. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) (West 2014) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for allergic rhinitis must be denied.

Rating of Skin Disabilities

The Veteran seeks higher evaluations for his service-connected skin disabilities, manifested by genital herpes and pseudo folliculitis barbae (PFB).  The Veteran was initially awarded two separate noncompensable evaluations for his disabilities due to genital herpes and PFB in an August 2013 rating decision.  Notably, there is no Diagnostic Code specific to genital herpes or PFB, and each service-connected skin disability was rated by analogy under Diagnostic Codes 7899-7806 and 7813, respectively.  Diagnostic Code 7813 provides that the applicable skin disability can be rated under Diagnostic Code 7806 if the predominant disability.  38 C.F.R. § 4.118 (2015). 

In a November 2015 rating decision, the RO combined the Veteran's genital herpes and PFB into a single rating of 60 percent for skin disability under Diagnostic Code 7806.  The assigned 60 percent rating was predominately based on the severity of the Veteran's genital herpes disability.  The RO determined that since both genital herpes and PFB were rated under Diagnostic Code 7806, it would constitute impermissible pyramiding to continue two separate ratings.  38 C.F.R. § 4.14 (2015).  However, the Board disagrees, and finds that the Veteran's disabilities due to genital herpes and PFB should be rated separately. 

The fact that the Veteran's current 60 percent rating under Diagnostic Code 7806, is based on his use of immunosuppressive drugs and is inclusive of his entire body, and is the maximum schedular rating under that diagnostic code, does not negate the fact his service-connection PFB can be evaluated based on a skin disorder affecting the area of his head and neck under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  In the instant case, the Board finds that the manifestations of the Veteran's skin disabilities are manifested by different symptomatology and should be separately rated.  See Amberman v Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009)(separate ratings can be assigned when none of the symptomatology of any of the conditions is duplicative or overlapping with the symptomatology of another condition).   

As previously mentioned, from the effective date of service connection, the Veteran's skin disabilities due to genital herpes and PFB have been evaluated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis.  His skin disabilities can also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806. 

During the pendency of the appeal, the criteria for evaluating certain disabilities of the skin were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2008); see also 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2015).  Although the amended regulations are only applicable to claims received on or after October 23, 2008 or where a claimant requests readjudication under the new criteria, the RO has already considered the Veteran's disability under the amended regulations in the 2015 rating decision.  As such, the Board will apply both the old and new criteria in this case.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2015)).  

In any event, as applicable to this case, the amended regulations are not substantially different from the prior versions and would not result in a different outcome. 

Criteria Effective before October 23, 2008

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars of the head, face, and neck with one characteristic of disfigurement.  Higher evaluations are warranted to for more severe symptomatology or more identified characteristics of disfigurement.   38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Note (1) following Diagnostic Code 7800, provides that the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118 (2008). 

Under Diagnostic Code 7803, superficial, unstable scars are assigned a maximum 10 percent rating.  Note (1) following Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) following Diagnostic Code 7803 provides that superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008). 

Under Diagnostic Code 7804, superficial scars that were painful on examination are assigned a maximum 10 percent rating.  38 C.F.R. § 4.118 (2008). 

Under Diagnostic Code 7805, other scars are rated based upon limitation of function of the affected part.  38 C.F.R. § 4.118 (2008). 

Under Diagnostic Code 7806, dermatitis or eczema that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas; or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period is assigned a 10 percent rating.  Dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, is assigned a 30 percent rating.  Dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period is assigned a 60 percent rating.  38 C.F.R. § 4.118 (2008). 

Criteria Effective From October 23, 2008

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars of the head, face, and neck with one characteristic of disfigurement.  Higher evaluations are warranted to for more severe symptomatology or more identified characteristics of disfigurement.   38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

Note (1) following Diagnostic Code 7800 contains the same identified 8 characteristics of disfigurement as the pre-2008 criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  

Note (4) following Diagnostic Code 7800 provides for separately evaluating disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code (effective as to claims file on or after October 23, 2008).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  

Note (5) following  Diagnostic Code 7800 provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation (effective as to claims file on or after October 23, 2008).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  

Under Diagnostic Code 7804, scar(s) that are unstable or painful are assigned a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1) following Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) following Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Under Diagnostic Code 7805, for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.

Under Diagnostic Code 7806, dermatitis or eczema, the criteria are the same as previously noted under the criteria effective before October 23, 2008 (because such criteria were not amended).


Pseudo Folliculitis Barbae (PFB) Disability 

The Veteran seeks an initial compensable evaluation for his service-connected pseudo folliculitis barbae (PFB).  A review of the Veteran's service treatment records shows that he was assessed with PFB manifested by multiple papules on the neck, and he was assigned temporary shaving profiles during his 20-year period of service. 

The Veteran was afforded a VA skin examination in June 2013.  In that examination report, the Veteran reported a history of PFB that was manifested by burning sensation, ingrown hairs, black spots, skin irritation, and discoloring.  He reported that his disability would flare-up as result of shaving.  The Veteran did not use medication to treat his PFB symptoms.  He denied any debilitating or non-debilitating episodes due to his PFB disability.  On clinical evaluation, the VA examiner observed that the Veteran had macula papules located in areas of the beard and the back of the neck.  There was no evidence of characteristic of disfigurement involving the Veteran's head, face, or neck.  The Veteran's PFB disability did not resulted in functional impairment or loss of movement.  The VA examiner observed that the Veteran's PFB disability affected 5 percent of the exposed area and 5 percent of the total body area.  The VA examiner diagnosed the Veteran with PFB. 

In December 2015, the Veteran underwent another VA skin examination to determine the severity of his PFB disability.  That examination report shows that the VA examiner confirmed the diagnosis of PFB.  The VA examiner found that the Veteran's skin disability did not result in scarring or disfigurement of the head, face or neck, or debilitating or non-debilitating episodes.  The VA examiner observed that the Veteran's PFB disability affected 6 percent of the exposed area and 5 percent of the total body area.

When the Veteran's PFB disability is evaluated under the criteria associated with Diagnostic Code 7806, the Board finds that a disability rating of 10 percent, but no higher, is warranted throughout the pendency of the appeal.  See 38 C.F.R. § 4.118 (2008) and (2015).  (Again, the criteria under Diagnostic Code 7806 was not changed as result of the amendments to 38 C.F.R. § 4.118 in 2008.)  

In this case, both the 2013 and 2015 VA examiners observed that the Veteran's PFB affected at least 5 percent but less than 20 percent of exposed area of the beard and neck affected at least 5 percent but less than 20 percent of his total body area.  In addition, the Veteran has reported that his PFB is manifest by ingrown hairs, skin irritation, bumps and discoloration that are capable of lay observation.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., that he gets shaving bumps and skin irritation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As such, the evidence of record shows that at least 5 percent but less than 20 percent of the Veteran's exposed skin area manifests symptoms of PFB, and thus, a disability rating of 10 percent is warranted under Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (2008) and (2015).  A disability rating in excess of 10 percent is not warranted under Diagnostic Code 7806 as less than 20 percent of the Veteran's exposed skin area is affected and the Veteran's PFB disability has not required medication to treat his symptomatology.  See Id. 

The Board has considered the possibility of a higher evaluation under another potentially applicable Diagnostic Code.  However, both the 2013 and 2015 VA examiners found that the Veteran's PFB disability has never been shown to produce scarring or disfigurement of at least one characteristic; therefore, Diagnostic Codes 7800 through 7805 are not for application.  See 38 C.F.R. § 4.118 (2008) and (2015).

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a higher rating in excess of 10 percent.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the assignment of a 10 percent disability evaluation, and not higher, is appropriate for the entire rating period. 

The Board thus concludes that the evidence supports an initial compensable rating of 10 percent, and not higher, for the Veteran's service-connected PFB.  However, because the preponderance of the evidence is against a finding that a higher evaluation than 10 percent is warranted at any point during the period under appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806.

Genital Herpes Disabiltiy 

The Veteran's service-connected genital herpes disability is rated as 60 percent disabling by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema.  A 60 percent requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period under both the old and current criteria for Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (2008 and 2015). 

In this case, the medical evidence establishes that constant or near constant systemic therapy was required during entire pendency of appeal.  Accordingly, the requirements for a 60 percent rating under Diagnostic Code 7806 are met.  This is the maximum schedular rating available under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2008 and 2015). 

The only potentially applicable diagnostic code for skin disabilities providing for a disability rating in excess of 60 percent for skin disabilities is under Diagnostic Code 7800 for disfigurement.  In this case, the evidence does not show that the Veteran's genital herpes disability affects his head, face or neck.  Accordingly, there is no basis for a higher rating under Diagnostic Code 7800.  See 38 C.F.R. § 4.118 (2008 and 2015). 

Other Considerations 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected disabilities due to allergic rhinitis, genital herpes, and PFB.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21 (b) (1) (2015). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual that renders the schedular evaluation inadequate to any of his disabilities.  There is no evidence of record of an exceptional or unusual clinical picture not already contemplated by the applicable rating criteria for evaluating allergic rhinitis, genital herpes, and PFB.  

The Veteran's belief that his disabilities are worse than the assigned rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned rating is appropriate. 

The Board is aware of the Veteran's complaints as to the effects of his service-connected allergic rhinitis on his activities of work.  Specifically, he asserted that he needs to take time off from work during outbreaks of his allergic rhinitis.   In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran suffers from obstruction of the nasal passage, but his symptoms are not severe enough to support a compensable evaluation.  His noncompensable rating contemplates his current degree of impairment.  See Diagnostic Code 6522, 38 C.F.R. § 4.97.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorder or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Rather, the rating criteria adequately encompass the severity, if not all of the reported symptoms.  Also, the Veteran has not described any unusual or exceptional features associated with his disability or described how the disability affects him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board also notes that this case does not raise a claim of entitlement to a TDIU. At no point during the period under appeal has the Veteran asserted, or does the evidence of record show, that the Veteran is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability affects his functional capacity, but he has not asserted that he is unemployable because of his disabilities.  Notably, evidence of record shows that the Veteran was employed throughout the pendency of the appeal.  See the reports of August 2013 and December 2015 VA examinations.  As such, this case does not raise a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447  (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).

4.  Effective Date 

The Veteran contends that he is entitled to effective dates prior to April 30, 2007, for grants of service connection for allergic rhinitis, pseudo folliculitis barbae, and genital herpes.  The Veteran argues that the effective date from the day following his separation from active service should be assigned.  

On April 30, 2007, VA received the Veteran's claims for service connection for allergic rhinitis, pseudo folliculitis barbae, and genital herpes.  In an August 2013 rating decision, the RO granted service connection for allergic rhinitis, pseudo folliculitis barbae, and genital herpes, and assigned each an effective date of April 30, 2007.  

Under the applicable criteria, the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. 5110(a) (West 2015); 38 C.F.R. § 3.400 (2015).  In the case where service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003). Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p),  3.155 (2015).  VA means all organization units of the Department of Veteran's Affairs.  38 C.F.R. § 1.9(b)(1) (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  See 38 C.F.R. §§ 3.102, 4.3 (2015) . 

The record shows that VA received the Veteran's claims for entitlement to service connection for allergic rhinitis, pseudo folliculitis barbae, and genital herpes on April 30, 2007.  The Veteran has not asserted, and the record does not reflect, that VA received any other statement prior to April 30, 2007, which might indicate intent to submit a claim for entitlement to service connection.  See 38 C.F.R. § 3.155. 

The law and VA regulations concerning this issue are quite clear, as set forth above: the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Since the RO has assigned the date of receipt of the Veteran's claims - April 30, 2007 - as the effective date for the grants of service connection, no earlier date may be assigned.  See 38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b). 

The Board has considered, and is sympathetic to the Veteran's assertions that he was not aware of his eligibility to receive VA benefits prior 2007.  Regardless, every claimant for VA benefits is charged with knowledge of the laws and regulations governing VA benefits.  The United States Court of Appeals for Veterans Claims (Court), citing to an opinion from the United States Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).   

For the foregoing reasons, the claims for effective dates prior to April 30, 2007, for the awards of service connection for allergic rhinitis, pseudo folliculitis barbae, and genital herpes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for an eye disorder, identified as myopia, is granted. 

Entitlement to an initial compensable evaluation for allergic rhinitis is denied. 

Entitlement to an initial evaluation of 10 percent, and not higher, for pseudo folliculitis barbae disability, is granted. 

Entitlement to an evaluation in excess of 60 percent for genital herpes disability is denied. 

Entitlement to an effective date prior to April 30, 2007 for award of service connection for allergic rhinitis is denied. 

Entitlement to an effective date prior to April 30, 2007 for award of service connection for pseudo folliculitis barbae disability is denied. 

Entitlement to an effective date prior to April 30, 2007 for award of service connection for genital herpes disability is denied. 





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


